DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
In the amendment dated 3/12/2021, the following has occurred: Claims 1, 5-9, and 11-14, 19, and 20 have been amended; Claims 2-4 and 16-18 have been canceled.
Claims 1, 5-9, 11-15, and 19-21 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 112(b) for being indefinite. The claim(s) contains subject matter which was not 
	The claims have been amended to require “performing a Z-folding routine one or more times, the Z-folding routine including the following steps […] folding the composite element back on itself 180° in one direction to expose a portion of the first separator layer […] thereafter arranging a first segment of a plurality of plate-shaped segments of a second electrode on the portion of the first separator layer […] thereafter folding the composite element back on itself 180° in an opposite direction to cover the first segment of the plurality of plate-shaped segments of the second electrode and to expose a portion of the second separator layer, and […] thereafter arranging a second segment of the plurality of plate-shaped segments of the second electrode on the portion of the second separator layer.” Applicant has not pointed to support for this in the specification in the Remarks filed 3/12/2021. A review of the as-filed specification indicates that the word “expose” and its cognates do not appear therein. Instant Figure 4 appears to disclose the Z-folding embodiment instantly claimed, but there is no explicit support for “exposing a portion” of the first separator layer and “thereafter arranging a first segment of a plurality of plate-shaped segments of a second electrode” at paragraph 0071 discussing instant Fig. 4. At instant paragraph 0025, the z-folding embodiment is described as, “during the third step, the composite element is folded in alternate directions between the segments of the first electrode […] In the third step, the segments of the second electrode are then arranged alternately on the first separator layer and on the second separator layer of the composite element.” But there is no clear description of “exposing a portion of the first separator layer” followed by “arranging a first segment” followed by another fold, followed by another “arranging a first segment.” Paragraph 0025 is rather vague in exactly how the “segments” are arranged, and it might be interpreted simply to mean that after the folding the have become arranged by the folding such that they now alternate on the first separator layer and on the second separator layer but that any method of actually arranged them is equivalent. 
	It is therefore not clear what “exposing” means in the context of z-folding, since it is not clear how a folding over actually “exposes” anything; the folding step seemingly covers rather than exposes the respective separator. The claims have been interpreted broadly, therefore, to be consonant with conventional Z-folding techniques, as described in instant paragraph 0009 which discloses that Z-folding a continuous separator was a known manufacturing technique in the art. 

Claim Rejections - 35 USC § 102/103
Claims 1, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, obvious over Toray (JP 2012/074402 to Toray, the Office cites to provided English translation).
	Regarding Claim 1, 2, 5, and 13-15, Toray teaches:
a method for producing an electrode unit for a battery cell comprising a substance-to-substance bonding of a contact tabs 111 of a first electrode to a band-shaped first separator layer 101 and substance-to-substance bonding of a band-shaped second separator layer 102 to the contact tabs 111 to produce a band-shaped composite element wherein an active material layer 108 of the first electrode is surrounded by the first separator layer and by the second separator layer (Figs. 2 and 3, e.g. paras 0033-0035)
and arranging a plurality of plate-shaped segments of a second electrode 109 on the composite element (Fig. 3, paras 0033-0037) 
and performing a z-folding routine one or more times, wherein the separator(s) are folded back on themselves in a zigzag, with second electrode plates being placed on either side of the separators to form a stack (Fig. 3)

    PNG
    media_image1.png
    651
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    529
    media_image2.png
    Greyscale

Arguably, Toray teaches a “folding” which “exposes” a portion upstream of the folding after every fold for the placement of a second electrode, followed by an “arranging” of that electrode, which is subsequently folded again, “exposing” a second portion upstream for a second electrode on the opposite side, such that Toray anticipates the claims, since “exposing a portion of the separator” is indefinite. Even if the claims were read more narrowly and the § 112 were overcome, however, it would 

    PNG
    media_image3.png
    902
    494
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use the z-folding technique instead of the winding technique in Youm, since it was a conventionally known alternative to folding a cell stack. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 	 
Regarding Claim 5, Toray teaches:
wherein a strip-shaped first adhesive film is applied to the first separator layer, the contacts tabs are adhesively bonded to the first separator layer by means of said adhesive layer, and the second separator is adhesively bonded to the first separator layer by means of said adhesive layer (Fig. 2, para 0034)
	Regarding Claims 13-15, Toray teaches:
wherein the second separator 102 is bonded to the contact tabs and the first separator layer to produce the composite element (see adhesive layer shown in Fig. 2, see paras 0023-0024)

Claim Rejections - 35 USC § 103
Claims 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toray in view of Kim1 (US 2012/0196167 to Kim et al.).
	Regarding Claim 11, Toray teaches or renders obvious:
the elements of claim 1, see above
	Kim1 additionally renders obvious the use of the battery in a vehicle (see para 0002). Batteries are well-known vehicle components.
	Regarding Claims 19-21, Toray teaches:
wherein the second separator 102 is bonded to the contact tabs and the first separator layer to produce the composite element (see adhesive layer shown in Fig. 2, see paras 0023-0024)
Claims 1, 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Youm (US 2013/0189569 to Youm) in view of Kim1 (US 2012/0196167 to Kim et al.) and Kim2 (US 2018/0083255 to Kim et al.).
	Regarding Claim 1
a method for producing an electrode unit for a battery cell comprising fabricating first and second electrodes and first and second separators (Fig. 1b, para 0026)
including stacking first electrode plates 111 on a first separator 113b, and stacking a second separator 113a on top of the first electrode plates 111 (paras 0025-0026, Figs. 1-2) to produce a band-shaped composite element 141 (para 0033) wherein an active material of the first electrode plates is surrounded by a first and a second separator
and thereafter arranging a plurality of second electrode plates 113 on the composite element 141 to form element 142 (paras 0025-0026 and 0034, Figs. 1-2)
wherein there is a winding routine one or more times, involving folding the composite element while arranging segments of second electrodes in-between the folds (Fig. 2b)

    PNG
    media_image4.png
    912
    621
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    902
    494
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use the z-folding technique instead of the winding technique in Youm, since it was a conventionally known alternative to folding a cell stack. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 	
	Youm does not explicitly teach:
the “substance-to-substance bonding” of contact tabs to the first and second separator layers, insofar does not explicitly teach how the “attaching” of the electrodes to the separators is achieved
310 to the contact tabs of the segments of the first electrode 200 via an adhesive on both sides of the anode 200 so that a band-shaped composite element is produced wherein an active material of the segments of the first electrode 200 is surrounded by the separators 310/320 (para 0038), and arranging a plurality of plate-shaped segments of a second electrode 100 on the composite element via a winding (para 0029).

    PNG
    media_image5.png
    391
    815
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to attach the first and second electrodes to the separator layers of Youm by substance-to-substance bonding of contact tabs to the first and second separator layers, as taught in Kim, with the motivation to enhance the attachment of the electrode plates to the separators and to secure them relative to each other during the folding step in Youm, as suggested by Kim (see para 0009 of Kim).  
Regarding Claim 6, Youm does not teach:
wherein a strip-shaped adhesive film is applied to the contact tabs of both sides of the electrode to bond the contact tabs by  means of the film to the separators
	Kim, however, teaches a strip-shaped adhesive film is applied to the contact tabs of the segments of the first electrode on both sides, which are then bonded to the separator layer 320 by means of the adhesive film, and wherein the second separator 310 is stacked on the other surface of the edge(s) of first electrode 200 containing adhesive and bonded thereto (Fig. 7, para 0038). It would have been obvious to one of ordinary skill in the art to attach both sides of the first electrode via the adhesive strip on both sides of the contact tabs to the first and second separator layers, as taught in Kim, with the motivation to enhance the attachment of the electrode plates to the separators and to secure them relative to each other during the folding step in Youm, as suggested by Kim (see para 0009 of Kim).
	Regarding Claim 7, Youm does not teach:
wherein the contact tabs of the second electrode are bonded to the composite element
	Kim, however, teaches that (Figs. 7-10) and it would have been obvious to bond the contact tabs of the second electrode for the same reasons as bonding the contact tabs of the first electrode, described above. 
	Regarding Claims 8 and 9, Youm does not teach:
a strip-shaped adhesive applied to the second separator layer to adhesively bond the contact tabs of the second electrode on one or both sides
	Kim, however, teaches using adhesive strip films to bond contact tabs of electrodes to the separator, and it would have been obvious to use them on the second electrode on one or both sides for substantially the same reasons as it was to use the adhesive on the first electrode. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See also Toray, cited above, which teaches adhesive applied to the surfaces of separators generally to bond an electrode, suggesting the bonding of an electrode 109 to the second separator (Fig. 3, etc.). 
	Regarding Claim 11, Youm teaches:
the elements of claims 1 and 4 as modified by Kim and Kim2
	Kim additionally renders obvious the use of the battery in a vehicle (see para 0002).
	Regarding Claim 12, Kim renders obvious:
the contact tabs of the second electrode 100 are adhesively bonded to the composite element (Figs 7-10, para 0038)

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. Applicant argues that Toray does not teach folding then placing, but rather placing then folding. The Office points out that the new amendments appear to be unsupported and are therefore indefinite. Even if they were not, however, Z-folding appears to have been a conventional technique in the art and it is not clear why Applicant thinks that the addition of these limitations would be non-obvious over the cited prior art. Kim2, for example, teaches a Z-folding technique with a double-separator envelope for one of the electrodes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723